Citation Nr: 0803077	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	David E. Tobias, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The appellant served on active duty from January 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a rating in excess of 10 
percent for low back disability.  In a September 2005 rating 
decision, the RO increased the rating for low back disability 
to 20 percent, effective December 14, 2004, the date of 
receipt of the claim for an increased rating.  This did not 
satisfy the appellant's appeal.

In June 2006, the Board granted a motion filed by the 
appellant's representative to advance the appellant's appeal 
on the Board's docket.

Subsequently, in August 2006, the Board remanded the case for 
additional development.

The Board notes that in a statement received in February 
2006, the appellant expressed his belief that he should be 
awarded a compensable evaluation for his service-connected 
low back disability, effective from 1952.  This matter was 
referred to the originating agency in the August 2006 Remand; 
however, the record before the Board does not reflect that 
the originating agency has addressed this matter.  Therefore, 
the matter is again referred to the originating agency for 
appropriate action.

In March 2007 the Board denied entitlement to a rating in 
excess of 20 percent for a low back disability.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2007 
order, the Court granted a joint motion of the parties and 
remanded the matter for action consistent with the joint 
motion.




REMAND

In December 2007, the veteran's attorney submitted additional 
evidence in support of the appeal and requested the Board to 
remand the case for consideration of this evidence by the 
originating agency.  Accordingly, a remand for that purpose 
is in order.  See 38 C.F.R. § 20.1304 (2007).

VA and private treatment records show that the appellant's 
low back diagnoses degenerative disc disease and spinal 
stenosis.  Currently, service connection is only in effect 
for lumbosacral strain.  The Board observes that the most 
recent VA examination was performed in March 2005, and the 
report of that examination reflects that the examiner did not 
distinguish the manifestations of the service-connected 
disability from those of any non service-connected disorders.  
Moreover, the examiner did not provide an opinion concerning 
the etiology of the veteran's degenerative disc disease and 
spinal stenosis.  Also, the VA examiner did not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the appellant's 
last VA examination, the inadequacy of the March 2005 VA 
examination report, and the directives of the August 2007 
joint motion, the Board is of the opinion that the appellant 
should be afforded a new examination.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  With respect to the raised issues of 
entitlement to service connection for 
degenerative disc disease and lumbar 
stenosis, the RO or the AMC should issue 
a letter to the appellant and his 
representative providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007).

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of 
evidence.

4.  Then, the RO or the AMC should 
arrange for the appellant to be afforded 
a VA examination to determine the current 
degree of severity of his low back 
disability and the etiology of the 
degenerative disc disease and stenosis of 
his low back.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to the veteran's degenerative 
disc disease and spinal stenosis as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by his service-
connected lumbosacral strain.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to low 
back disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  If muscle spasm or guarding is 
present, the examiner should state 
whether it is severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Any 
functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any non service-connected 
disorders.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
adjudicate the raised issues of 
entitlement to service connection for 
degenerative disc disease and stenosis of 
the low back and inform the veteran and 
his attorney of his appellate rights with 
respect to this decision.

8.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



